Case 9:20-cv-81308-RAR Document 1 Entered on FLSD Docket 08/12/2020 Page 1 of 11



                     IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 9:20-cv-81308

  ADAM SELIGSON,

        Plaintiff,

  vs.

  RAPID PLUMBING & MECHANICAL, INC.,
  ROBERT PUGLIESE, JR., individually, and
  JEANNIE LEHMBECK, individually,

        Defendants.
  ___________________________________/

                                     COMPLAINT
        ADAM SELIGSON (“Plaintiff”), by and through the undersigned counsel,

  hereby sues RAPID PLUMBING & MECHANICAL, INC. (hereinafter “Rapid

  Plumbing”), ROBERT PUGLIESE, JR. (hereinafter “Pugliese”), individually, and

  JEANNIE LEHMBECK (hereinafter “Lehmbeck”), individually, (collectively

  “Defendants”) and alleges as follows:

                                   INTRODUCTION

        1.     This is an action for unpaid overtime wages pursuant to the Fair

  Labor Standards Act, 29 U.S.C. §§ 201 et seq. (“FLSA”).

        2.     Plaintiff seeks damages within this Court’s jurisdiction, reasonable

  attorneys’ fees, and costs pursuant to the FLSA, and all other remedies allowable

  by law.




  1|Page
                              PERERA BARNHART ALEMÁN
                   12401 Orange Drive · Suite 123 · Davie, FL 33330
                 300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                       www.PBA-Law.com · Phone (786) 485.5232
Case 9:20-cv-81308-RAR Document 1 Entered on FLSD Docket 08/12/2020 Page 2 of 11



                     PARTIES, JURISDICTION, AND VENUE

        3.    Plaintiff was formerly employed by Defendants and performed work

  for Defendants in Palm Beach County, Florida.

        4.    Rapid Plumbing is, and was, a Florida company conducting

  business in Palm Beach County, Florida during the relevant period, August 12,

  2017 through April 5, 2020.

        5.    Pugliese is, and was, a corporate officer for/operator of Rapid

  Plumbing during the relevant time period.       Further, Pugliese controlled the

  business and Rapid Plumbing’s employees (including Plaintiff) in terms of hiring,

  firing, scheduling, duties, work hours, calculation of wages, paying of wages, and

  ensuring compliance with local, state, and federal laws, including, but not

  limited to, the FLSA.

        6.    Lehmbeck is, and was, a corporate officer for/operator of Rapid

  Plumbing during the relevant time period. Further, Lehmbeck controlled the

  business and Rapid Plumbing’s employees (including Plaintiff) in terms of hiring,

  firing, scheduling, duties, work hours, calculation of wages, paying of wages, and

  ensuring compliance with local, state, and federal laws, including, but not

  limited to, the FLSA.

        7.    Rapid Plumbing, Pugliese, and Lehmbeck are employers, joint

  employer, or co-employer for purposes of the FLSA as the term employer is

  defined by 29 U.S.C. § 203.



  2|Page
                             PERERA BARNHART ALEMÁN
                  12401 Orange Drive · Suite 123 · Davie, FL 33330
                300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                      www.PBA-Law.com · Phone (786) 485.5232
Case 9:20-cv-81308-RAR Document 1 Entered on FLSD Docket 08/12/2020 Page 3 of 11



        8.     Venue is proper in this Court because Defendants transact business

  in this District, Defendants maintain a principal place of business in this

  District, Defendants employed Plaintiff in this District, and the claims arose

  within the District.

                                 GENERAL ALLEGATIONS

     A. Defendants’ Business and Interstate Commerce

        9.     The primary purpose of Rapid Plumbing is to provide plumbing

  services (contracting, repair, and sales) for residential and commercial

  customers.

        10.    Under information and belief, Plaintiff alleges that Rapid Plumbing’s

  gross annual revenue exceeded $500,000.00 during 2017, 2018, and 2019 and

  is expected to exceed $500,000.00 during 2020.

        11.    Rapid Plumbing customarily and regularly sold goods and services

  across state lines.

        12.    At all relevant times, Rapid Plumbing employed two or more

  employees that customarily, continually, and regularly handled goods and

  materials that i) were purchased from a person or entity outside the state of

  Florida and/or ii) were purchased in Florida but had previously traveled through

  interstate commerce.

        13.    Upon information and belief, Rapid Plumbing obtained and solicited

  funds from non-Florida sources, accepted funds from non-Florida sources, used

  telephonic (or other electronic) transmissions going over state lines to do its

  3|Page
                              PERERA BARNHART ALEMÁN
                   12401 Orange Drive · Suite 123 · Davie, FL 33330
                 300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                       www.PBA-Law.com · Phone (786) 485.5232
Case 9:20-cv-81308-RAR Document 1 Entered on FLSD Docket 08/12/2020 Page 4 of 11



  business, transmitted funds outside the State of Florida, used electronic means

  to market and run their business in a way that was not limited to Florida, and

  otherwise regularly engaged in interstate commerce during the relevant period.

        14.   Rapid Plumbing, upon information and belief, accepts checks, wire

  transfers, and other forms of payments that are made or processed outside the

  state of Florida, and did so during the relevant period.

        15.   Rapid Plumbing is an employer engaged in interstate commerce and

  subject to the FLSA.

     B. Defendants’ Employment and Failure to Properly Pay Plaintiff

        16.   Plaintiff’s work began in and around February 2016.

        17.   During his employment, Plaintiff worked in a non-exempt capacity

  as a plumber for Defendants’ customers.

        18.   The relevant time period for this matter is from August 12, 2017

  through April 5, 2020.

        19.   Plaintiff, at all material times, was paid a salary. During the relevant

  time period for this matter, Plaintiff’s salary was $62,400.00.

        20.   Throughout the relevant time period, Plaintiff worked approximately

  sixty-five hours [twenty-five (25) hours of overtime] per week.

        21.   Throughout the relevant time period, Defendants failed to have

  proper timekeeping procedures in place to track Plaintiff’s exact work hours.




  4|Page
                             PERERA BARNHART ALEMÁN
                  12401 Orange Drive · Suite 123 · Davie, FL 33330
                300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                      www.PBA-Law.com · Phone (786) 485.5232
Case 9:20-cv-81308-RAR Document 1 Entered on FLSD Docket 08/12/2020 Page 5 of 11



        22.    Defendants willfully and intentionally failed to properly record

  Plaintiff’s work hours and provide his with a proper overtime premium for each

  overtime hour worked.

        23.    Defendants were Plaintiff’s employer, joint employer, or co-employer

  for purposes of the FLSA as the term employer is defined by 29 U.S.C. § 203.

        24.    Defendants intentionally refused to pay Plaintiff overtime wages he

  was owed under the FLSA.

     C. Pugliese and Lehmbeck’s Employment of, and Failure to Properly Pay,
        Plaintiff

        25.    During the relevant period, Pugliese and Lehmbeck were Plaintiff’s

  managers/supervisors as well as the general co-operators of the business.

        26.    During Plaintiff’s employment, Pugliese and Lehmbeck acted as

  Plaintiff’s supervisors/managers, provided Plaintiff with his work duties, gave

  feedback on the work Plaintiff performed for Defendants, had the ability to

  discipline Plaintiff, and were responsible for recording, calculating, and paying

  Plaintiff’s work hours.

        27.    On or about April 5, 2020, Pugliese and Lehmbeck made the

  decision to terminate Plaintiff.

        28.    Pugliese and Lehmbeck intentionally refused to pay Plaintiff

  overtime wages he was owed under the FLSA.

        29.    Pugliese and Lehmbeck are partially or totally responsible for paying

  Plaintiff’s wages.


  5|Page
                              PERERA BARNHART ALEMÁN
                   12401 Orange Drive · Suite 123 · Davie, FL 33330
                 300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                       www.PBA-Law.com · Phone (786) 485.5232
Case 9:20-cv-81308-RAR Document 1 Entered on FLSD Docket 08/12/2020 Page 6 of 11



        30.   Pugliese and Lehmbeck must be considered Plaintiff’s employers,

  joint employer, or co-employer for purposes of the FLSA as the term employer is

  defined by 29 U.S.C. § 203.

                                COUNT I
                  OVERTIME VIOLATION BY RAPID PLUMBING
                  UNDER THE FAIR LABOR STANDARDS ACT

        31.   Plaintiff re-alleges and incorporates by reference the allegations in

  paragraphs 1 through 30 above as if fully set forth herein.

        32.   As part of its business, Rapid Plumbing purchased goods and

  materials that traveled through interstate commerce.

        33.   These goods and materials were customarily, continually, and

  regularly handled by two or more employees, including Plaintiff.

        34.   Upon information and belief, Rapid Plumbing obtained and solicited

  funds from non-Florida sources, accepted funds from non-Florida sources, used

  telephonic transmissions going over state lines to do its business, transmitted

  funds outside the State of Florida, used electronic means to market and run its

  business in a way that was not limited to Florida, and otherwise regularly

  engaged in interstate commerce during the relevant period.

        35.   Rapid Plumbing, upon information and belief, accepted credit card

  payments, wire transfers, and other forms of payments made or processed

  outside the state of Florida during the relevant.




  6|Page
                             PERERA BARNHART ALEMÁN
                  12401 Orange Drive · Suite 123 · Davie, FL 33330
                300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                      www.PBA-Law.com · Phone (786) 485.5232
Case 9:20-cv-81308-RAR Document 1 Entered on FLSD Docket 08/12/2020 Page 7 of 11



          36.        During his employment with Rapid Plumbing, Plaintiff worked

  overtime hours for which he was not compensated at a rate of no less than half

  his regularly rate of pay as required by the FLSA.

          37.        Rapid Plumbing did not compensate Plaintiff for his overtime despite

  knowledge of the overtime hours Plaintiff worked.

          38.        Plaintiff is owed unpaid overtime compensation pursuant to the

  FLSA.

          39.        In addition, Rapid Plumbing is liable for double the overtime

  amounts owed as liquidated damages under the FLSA as a result of its

  intentional and willful violations for up to the three-year statute of limitations

  afforded by the FLSA.

          WHEREFORE, Plaintiff respectfully requests that the Court:

                a. Enter judgment for Plaintiff against Rapid Plumbing under the

                      FLSA;

                b. Award Plaintiff actual damages for the unpaid wages;

                c.    Award Plaintiff liquidated damages;

                d. Award Plaintiff his attorneys’ fees and costs;

                e.    Award Plaintiff all recoverable interest; and

                f.    Award any other relief this Honorable Court deems just and

                      proper.




  7|Page
                                   PERERA BARNHART ALEMÁN
                        12401 Orange Drive · Suite 123 · Davie, FL 33330
                      300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                            www.PBA-Law.com · Phone (786) 485.5232
Case 9:20-cv-81308-RAR Document 1 Entered on FLSD Docket 08/12/2020 Page 8 of 11



                             COUNT II
      OVERTIME VIOLATIONS AGAINST ROBERT PUGLIESE, JR. UNDER
                  THE FAIR LABOR STANDARDS ACT

          40.   Plaintiff re-alleges and incorporates by reference the allegations in

  paragraphs 1 through 30 above as if fully set forth herein.

          41.   Pugliese operated the day-to-day activities of Defendants’ business,

  had supervisory authority over Plaintiff, had control/access to Plaintiff’s records

  for work hours, and was partially or totally responsible for paying Plaintiff’s

  wages.

          42.   Pugliese scrutinized Plaintiff’s work and controlled how Plaintiff did

  his job.

          43.   During    Plaintiff’s   employment      with   Defendants,   Plaintiff

  consistently worked for Defendants over 40 hours per week.

          44.   During his employment with Defendants, Plaintiff worked overtime

  hours for which he was not compensated at a rate of time-and-a-half his

  regularly rate of pay as required by the FLSA.

          45.   Plaintiff is owed unpaid overtime compensation pursuant to the

  FLSA.

          46.   Pugliese did not compensate Plaintiff for his overtime despite his

  knowledge of the overtime hours Plaintiff worked.

          47.   Pugliese is also jointly and severally liable for double the overtime

  amounts owed as liquidated damages under the FLSA as a result of his



  8|Page
                               PERERA BARNHART ALEMÁN
                    12401 Orange Drive · Suite 123 · Davie, FL 33330
                  300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                        www.PBA-Law.com · Phone (786) 485.5232
Case 9:20-cv-81308-RAR Document 1 Entered on FLSD Docket 08/12/2020 Page 9 of 11



  intentional and willful violation of the FLSA for up to the three-year statute of

  limitations afforded by the FLSA.

        WHEREFORE, Plaintiff respectfully requests that the Court:

           a. Enter judgment for Plaintiff against Pugliese under the FLSA;

           b. Award Plaintiff actual damages for the unpaid wages;

           c.    Award Plaintiff liquidated damages;

           d. Award Plaintiff his attorneys’ fees and costs;

           e.    Award Plaintiff all recoverable interest; and

           f.    Award any other relief this Honorable Court deems just and proper.

                              COUNT III
        OVERTIME VIOLATIONS AGAINST JEANNIE LEHMBECK UNDER
                   THE FAIR LABOR STANDARDS ACT

        48.      Plaintiff re-alleges and incorporates by reference the allegations in

  paragraphs 1 through 35 above as if fully set forth herein.

        49.      Lehmbeck     operated   the   day-to-day activities   of   Defendants’

  business, had supervisory authority over Plaintiff, had control/access to

  Plaintiff’s records for work hours, and was partially or totally responsible for

  paying Plaintiff’s wages.

        50.      Lehmbeck scrutinized Plaintiff’s work and controlled how Plaintiff

  did his job.

        51.      During    Plaintiff’s   employment     with     Defendants,   Plaintiff

  consistently worked for Defendants over 40 hours per week.



  9|Page
                               PERERA BARNHART ALEMÁN
                    12401 Orange Drive · Suite 123 · Davie, FL 33330
                  300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                        www.PBA-Law.com · Phone (786) 485.5232
Case 9:20-cv-81308-RAR Document 1 Entered on FLSD Docket 08/12/2020 Page 10 of 11



          52.     During his employment with Defendants, Plaintiff worked overtime

  hours for which he was not compensated at a rate of time-and-a-half his

  regularly rate of pay as required by the FLSA.

          53.     Plaintiff is owed unpaid overtime compensation pursuant to the

  FLSA.

          54.     Lehmbeck did not compensate Plaintiff for his overtime despite his

  knowledge of the overtime hours Plaintiff worked.

          55.     Lehmbeck is also jointly and severally liable for double the overtime

  amounts owed as liquidated damages under the FLSA as a result of his

  intentional and willful violation of the FLSA for up to the three-year statute of

  limitations afforded by the FLSA.

          WHEREFORE, Plaintiff respectfully requests that the Court:

             g.   Enter judgment for Plaintiff against Lehmbeck under the FLSA;

             h. Award Plaintiff actual damages for the unpaid wages;

             i.   Award Plaintiff liquidated damages;

             j.   Award Plaintiff his attorneys’ fees and costs;

             k. Award Plaintiff all recoverable interest; and

             l.   Award any other relief this Honorable Court deems just and proper.



                                       JURY TRIAL

     Plaintiff hereby requests a trial by jury with respect to all claims so triable.



  10 | P a g e
                                PERERA BARNHART ALEMÁN
                     12401 Orange Drive · Suite 123 · Davie, FL 33330
                   300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                         www.PBA-Law.com · Phone (786) 485.5232
Case 9:20-cv-81308-RAR Document 1 Entered on FLSD Docket 08/12/2020 Page 11 of 11



   Dated: August 12, 2020
                                        Respectfully submitted,
                                        By: /s/ Brody M. Shulman
                                        Brody M. Shulman, Esq.
                                        Florida Bar No. 92044
                                        brody@pba-law.com

                                        PERERA BARNHART ALEMAN, P.A.
                                        300 Sevilla Avenue, Suite 206
                                        Coral Gables, Florida 33134
                                        Telephone: 786-485-5232

                                        Counsel for Plaintiff




  11 | P a g e
                              PERERA BARNHART ALEMÁN
                   12401 Orange Drive · Suite 123 · Davie, FL 33330
                 300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                       www.PBA-Law.com · Phone (786) 485.5232
